Citation Nr: 0427060	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  97-13 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disc condition.  

2.  Entitlement to service connection for major depression, 
as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran served in the United States Army National Guard 
from August 1978 to September 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1997 and September 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran asserts that he developed a disc disorder as a 
result of an accident that occurred during active duty 
training on July 22, 1996.  During an obstacle course, the 
veteran fell while executing the long jump causing serious 
injury to the left side of his chest cavity along the left 
rib cage.  A January 1997 magnetic resonance image (MRI) of 
the spine showed no pathology involving the lumbar or 
thoracic spine.  Medical entries beginning in February 1997 
show subjective complaints of low back pain and pain in the 
lower extremities.  In April 1997, the veteran was placed of 
profile for low back pain, among other things; he was 
restricted from physical training and lifting.  A June 1997 
MRI of the spine revealed bulging of the L4-S1.  A June 1997 
physical examination revealed muscle spasm on the left 
paravertebral muscle group, pain in the lower extremities.  
The diagnosis was lumbosacral sprain.  In December 1997, the 
veteran was placed on permanent profile for disc injury 
(bulging disc L4-L5) and was restricted from further physical 
training.  An evaluation by a medical evaluation board was 
recommended; however, the veteran reported that an evaluation 
was not conducted.  (See Report of May 2004 VA examination).  

Subsequent VA and National Guard medical records reflect 
continued that the veteran continued to be seen and treated 
for low back problems.  

A VA examiner in April 2002 determined that the veteran's 
current back disorder, L3-L4, L4-L5, and L5-S1 bulging discs 
with degenerative joint disease is not the result of an 
injury to left side of the chest in July 1996.  The Board 
notes that this opinion is based on an incorrect account of 
the evidence.  In rendering the opinion, the examiner 
reported that a magnectic resonance image (MRI) dated in June 
1997 was negative for evidence of a spinal canal compromise.  
However, the June 1997 MRI does in fact show that the veteran 
had concentric disc bulging at L4-L5 level.  A medical 
opinion based on an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App, 458 (1993).  
Therefore, a VA opinion is warranted to determine the 
etiology of the veteran's disc disorder.  

The record also reflects there is outstanding evidence that 
may be pertinent to the veteran's claims.  During a May 2004 
VA examination, the veteran indicated that he was awarded 
Social Security Administration (SSA) disability benefits, 
which began around 1999.  These records may contain evidence 
relevant to the veteran's claim.  However, they have not been 
requested.  See Murincsak v. Brown, 2 Vet. App. 363 (1992).  

In addition, the record reflects that the veteran had active 
duty from August 6, 1978, to November 16, 1978, and from July 
13, 1996, to July 27, 1996.  However, verification of those 
periods of service has not been provided.  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:  

1.  The RO should verify the veteran's 
periods of active service, August 6, 
1978, to November 16, 1978, and from July 
13, 1996, to July 27, 1996, by contacting 
the appropriate authorities.  

2.  The RO should make arrangements with 
the VA Medical Center in San Juan, Puerto 
Rico for an opinion only regarding the 
etiology of the veteran's disc disorder.  
The examiner should review the claims 
file and a copy of this remand.  The 
examiner should indicate in writing that 
those documents were reviewed.  The 
examiner should be asked to state an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
disc disorder was caused or aggravated by 
the veteran's July 22, 1996, injury.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
issues on appeal.  

5.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



